ORDER
Tsoucalas, Judge:
In accordance with the February 29, 1996, decision and mandate of the United States Court of Appeals for the Federal Circuit (“CAFC”), Appeal No. 95-1305, remanding this case with instructions, it is
Ordered that the judgment of this Court in Timken Co. v. United States, 19 CIT 272, Slip Op. 95-20 (Feb. 10, 1995), to the extent that it affirmed the Department of Commerce, International Trade Administration’s (“Commerce”) Final Results of Redetermination Pursuant to Court Remand, The Timken Company v. United States, Slip Op. 94-141 (September 14, 1994), in which Commerce adjusted for Japan’s value added tax (“VAT”) by adding to United States price the result of multiplying Japan’s tax rate by the price of the United States merchandise calculated at the same point in the stream of commerce as where the Japanese VAT is applied for home market sales, is vacated; and it is further
Ordered that Commerce is to recalculate the dumping margins for Koyo Seiko Co., Ltd. and Koyo Corporation of U.S.A. using a tax-neutral VAT adjustment methodology which utilizes the amount of foreign tax, rather than the tax rate; and it is further
Ordered that Commerce will report the results of this remand to the Court within sixty (60) days of the entry of this order.